Citation Nr: 1809738	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-20 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the reduction of the disability evaluation from 70 percent to 0 percent effective November 1, 2013 for service-connected traumatic brain injury (TBI) was proper.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2001 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In a September 2015 rating decision, the RO increased the Veteran's TBI rating to 10 percent effective April 30, 2015, but did not restore the previous 70 disability rating.  

A Board hearing was held in November 2016.  A transcript is of record. 


FINDING OF FACT

The evidence does not support a finding that the Veteran's TBI has improved under the ordinary conditions of work and life.


CONCLUSION OF LAW

The reduction in the Veteran's disability evaluation from 70 percent to 0 percent for his service-connected TBI was improper and his benefits should be restored. 
38 U.S.C. §§ 1155, 5112 (2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.124a, Diagnostic Code 8045 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran challenges the reduction of his 70 percent rating to 0 percent.  Having decided that the procedural requirements as set forth in 38 C.F.R. § 3.105 were met, the question to be addressed is whether, given the available evidence, the Veteran's condition improved such that a reduction was warranted. 
The law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. §3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c). 

In the present case, the Veteran's 70 percent rating had been in effect for less than a five-year period at the time the Veteran's disability was re-evaluated and the RO proposed to reduce the Veteran's disability rating.  As a result, the requirements under 38 C.F.R. § 3.344(a) and (b) do not apply.  Nevertheless, the Court of Appeals for Veterans Claims (Court) has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the [Veteran's] disability."  Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown, 5 Vet. App. at 421. 

However, the Court also noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions.  Id.  Accordingly, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id.  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  Medical and non-medical indicators of improvement may be considered.  See Faust v. West, 13 Vet. App. 342, 349 (2000).

Having reviewed the evidence of record, the Board finds that restoration of the 70 percent rating for the Veteran's TBI, effective November 1, 2013, is warranted.

The Veteran underwent a VA examination in January 2010.  The examiner noted that the Veteran reported difficulty multitasking, staying organized, and with word-finding problems.  The Veteran stated that he needed reminders to pay bills and instructions repeated, but denied getting lost while driving.  With regard to neurobehavioral symptoms he was irritable, angry, and short tempered.  The examiner reported that the Veteran scored in the low average range for working memory and processing speed testing, most likely reflecting some current impairment in attention during the testing session and that mild residual cognitive impairment in attention as related to TBI residuals could not be excluded.  Based on this examination, service connection for TBI was granted at a 70 rating  

In April 2012, the Veteran underwent a new VA examination.  He reported that he was attending school but had difficulty with focus and poor grades.  He did not work and was last employed in 2010 as a truck driver until he was fired due to a "difference of opinion."  The examiner noted complaints of mild memory loss with social interaction occasionally inappropriate.  The examiner noted subjective symptoms that did not interfere with work.  The examiner reported that neuropsychological testing had last been completed in January 2010.  Regarding the testing, the examiner noted that the Veteran had performed to the best of capability; yet also stated the Veteran had no evidence of TBI associated cognitive or memory deficits based on objective testing.  

A September 2012 rating decision proposed reduction of the TBI rating to 0 percent, noting no cognitive impairment was found on examination, and that neurobehavioral symptoms were more likely than not due to the Veteran's service-connected PTSD.    

In April 2014, the Veteran's counselor at the Portland Vet Center reported that the Veteran struggled cognitively with his memories and insight into his emotions and that it was unclear how much of his symptoms were due to his PTSD or his TBI.  

A July 2015 VA examiner noted the Veteran had cognitive difficulties, mostly with short term memory, including short term memory difficulties, which the examiner reported were evaluated on the neuropsychological testing in 2010.  The examiner noted complaints of memory loss and some difficulty with serial sevens and orientation.  The examiner opined that the Veteran's cognitive symptoms cannot be differentiated without speculation to either PTSD or TBI.

The Veteran and his wife testified at Board hearing in October 2016.  He reported requiring written instructions at work; having trouble completing school classes even while utilizing special needs accommodations; trouble writing; and being unable to multitask.  He also stated that his wife took care of all of his medication and doctor appointments, essentially running his day to day life and being with him constantly.  His wife testified that she gave him a cash allowance as he was unable to manage credit card use or bill paying.  He also reported being unable to help his daughter with her homework.  He also reported being lost in familiar surroundings and requiring GPS, which was confirmed by his wife.  

The Veteran and his wife are competent to testify as to facts they personally observed or described; this includes their statements that the Veteran's wife must perform many activities of daily living for him, because otherwise he cannot remember to do so on his own; and that he has struggled with school and helping his daughter, finances, and losing his direction.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(b) (2017).  

After a review of all the evidence of record, the medical and non-medical evidence of record, including hearing testimony indicates that the Veteran's ability to function under the ordinary conditions of life and work has not improved and has in fact in some instances worsened.  The Board has no reason to question the credibility of the Veteran's testimony or that of his wife.  Furthermore, the examiners continued to rely on testing from 2010 to note the Veteran's cognitive functioning was not diminished; however the 2010 testing served as part of the basis of the original grant of 70 percent rating.  Finally, although the Veteran has a separate rating for PTSD, VA examiners have offered conflicting opinions as to whether the Veteran's cognitive symptoms could be differentiated as to whether they were due to his PTSD or his TBI.  Therefore, affording the Veteran the benefit of the doubt, they should be considered for his TBI rating.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As noted above, in cases of reduction, the burden of proof lies with VA to show that the Veteran's disability has undergone an observable improvement.  To be precise, the burden is on VA to establish by a preponderance of evidence that the rating reduction was warranted.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  As there is conflicting evidence as to whether the Veteran's disability has actually improved, and highly probative evidence indicates the Veteran's condition has not improved and may even be worse than when first rated, the Board finds that VA has not met its burden and that the reduction in the Veteran's disability evaluation for his TBI was therefore improper.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 3.102 (2017). 








	(CONTINUED ON NEXT PAGE)


ORDER

The reduction to 0 percent being improper, restoration of a 70 percent rating for service-connected TBI is granted effective November 1, 2013.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


